Stradley Ronon Logo Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com December 2, 2016 Board of Trustees, Franklin Federal Tax-Free Income Fund One Franklin Parkway San Mateo, CA 94403-1906 Board of Trustees, Franklin Tax-Free Trust One Franklin Parkway San Mateo, CA 94403-1906 Re: Agreement and Plan of Reorganization (“Plan”) made as of November 7, 2016 by Franklin Federal Tax-Free Income Fund (the “Acquiring Fund”), a statutory trust created under the laws of the State of Delaware, and Franklin Tax-Free Trust (“FTFT”), a statutory trust created under the laws of the State of Delaware, on behalf of its series, Franklin Insured Tax-Free Income Fund (the “Target Fund”) Ladies and Gentlemen: You have requested our opinion as to certain federal income tax consequences of the reorganization (hereinafter referred to as the “Reorganization”) of the Target Fund, which will consist of (i) the acquisition by the Acquiring Fund of substantially all of the property, assets and goodwill of the Target Fund in exchange solely for full and fractional Class A, Class C and Advisor Class shares of beneficial interest, with no par value, of the Acquiring Fund (the “Acquiring Fund Shares”); (ii) the distribution of Acquiring Fund Shares to the holders of Class A, Class C and Advisor Class shares of beneficial interest, with no par value, of the Target Fund (the “Target Fund Shares”), respectively, according to their respective interests in the Target Fund in complete liquidation of the Target Fund; and (iii) the dissolution of the Target Fund as soon as is practicable after the closing (hereinafter called the “Closing”), all upon and subject to the terms and conditions of the Plan. Capitalized terms not otherwise defined herein shall have the meanings assigned to them in the Plan. In rendering our opinion, we have reviewed and relied upon: (a) a copy of the executed Plan, dated as of November 7, 2016; (b) the prospectus/proxy statement provided to shareholders of the Target Fund in connection with a Special Meeting of Shareholders on November 7, 2016; (c)certain representations concerning the Reorganization made to us by the Acquiring Fund and FTFT, on behalf of the
